                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION




   IN RE: APPOINTMENT OF
   FEDERAL COMMUNITY                             2:19-MC-50842
   DEFENDER
   – ALEX CASTRO




      ORDER OF APPOINTMENT OF SECOND COUNSEL

     Counsel has been appointed to represent Alex Castro pre-

indictment under the Criminal Justice Act. He has exposure to being

charge with an offense for which an authorized punishment is death.

     Where a defendant has been indicted in a death-eligible case, he or

she is entitled to the appointment of two attorneys, at least one of whom

is “learned in the law applicable to capital cases.” 18 U.S.C. § 3005. The

statute does not mandate the appointment of learned counsel pre-

indictment, nor does the Sixth Amendment require that a defendant be

provided with counsel in pre-indictment plea negotiations. See United
States v. Moody, 206 F.3d 609 (6th Cir. 2000), citing United States v.

Gouveia, 467 U.S. 180 (1984)(establishing a bright line rule that the

Sixth Amendment right to counsel does not attach until the initiation of

adversary judicial proceedings).

     However, while neither the statute nor the Constitution requires

the appointment of counsel before the initiation of formal charges, the

Court nevertheless retains the discretion to appoint counsel pre-

indictment in appropriate cases, in the interests of justice. Indeed, this

district’s decision to do so in numerous non-capital cases has been

uncontroversial, and CJA counsel has been appointed in this case. Given

the complexities of capital cases, including the formal authorization

process adopted by the Department of Justice and the necessary

presentation to the Justice Department and to the local United States

Attorney of factors that would militate against a death sentence, pre-

indictment appointment of learned counsel to assist in, for example,

preliminary mitigation investigation, would be of immense benefit to not

only the defendant but to the government and the Court. In a declaration

submitted to this Court, Kevin McNally, director of the Federal Death

Penalty Resource Counsel Project, frames the issue this way:
     “Delay in appointment of learned counsel risks missing this
     important opportunity to avoid the high cost of a capital
     prosecution. since an early decision not to seek death is the
     least costly way to resolve a potential capital charge, a prompt
     preliminary mitigation investigation leading to effective
     advocacy with the local U.S. Attorney and with the Justice
     Department is critical both to a defendant’s interests and to
     sound fiscal management of public funds. And, since the local
     prosecutor’s recommendation nearly always prevails with the
     Attorney general, the opportunity to persuade the U.S.
     Attorney not to request capital authorization is extremely
     important.”

     Although in Moody, the Sixth Circuit declined to require the pre-

indictment appointment of counsel based on Supreme Court precedent,

the Court felt constrained to add that “logic, justice, and fundamental

fairness favor” the position that counsel should be appointed before

formal charges are brought. 206 F.3d at 615. And in his concurring

opinion in Moody, 206 F.3d at 618, Judge Wiseman stated:

     “The criminal justice system has and is changing so that
     defendants now face critical stages of their prosecutions prior
     to indictment. The Sixth Amendment's underlying purpose is
     to protect defendants in critical stages of their prosecution.
     Thus, the Sixth Amendment should guarantee the right to
     counsel during preindictment plea negotiations. Precedent,
     however, prevents me from endorsing this position which logic
     demands.”

     If, as the Sixth Circuit has thus recognized, the pre-indictment

appointment of counsel in a non-capital case serves important interests,
then similar appointment of learned counsel in a potential capital case is

all the more important. And again, while the Sixth Amendment, the

Criminal Justice Act, and 18 U.S.C. § 3005 establish when and when not

counsel must be appointed, nothing in those provisions, or in the case law

interpreting those provisions, circumscribes or restrains the Court’s

discretion to appoint counsel in an appropriate case in the interests of

justice. I will therefore appoint second, learned counsel to represent Mr.

Castro preindictment.

     Attorney Nathan Chambers has been represented to this Court by

the Federal Defender Office of Detroit to possess the learning and

experience required by 18 U.S.C. § 3005. Accordingly,

     IT IS ORDERED that attorney Nathan Chambers, 303 16th Street,

Suite 200, Denver, CO, 80202, telephone number (303) 825-2222, be

appointed to represent Alex Castro in this case at the prevailing hourly

rate. See Vol. 7, Chapter 6, Guide to Judiciary Policies and Procedures, §

630.10.10.

     Attorney Chambers is not yet a member of the bar in the Eastern

District of Michigan, and is directed to complete the attorney admission

process and file a formal appearance as soon as practicable. Information
regarding attorney admission is available on this court’s website:

www.mied.uscourts.gov.      Additional questions regarding attorney

admission should be directed to the Clerk’s Office at (313) 234-5000.

     This Order is nunc pro tunc June 10, 2019.



                                 /s/Terrence G. Berg
                                 TERRENCE G. BERG
                                 UNITED STATES DISTRICT JUDGE
Dated: July 3, 2019
